POSNER, Circuit Judge,
concurring.
I am not persuaded by the grounds on which the district court rejected the appellants’ objections to the Academy Square project, including the ground on which this court affirms. I would affirm but on another ground.
The consent decree forbids HUD to finance a public housing project if as a result of building it more than 15 percent of all the housing units in its census tract would be public housing units. The Academy Square project would cause this ceiling to be exceeded by 20 percent (18 percent being 120 percent of 15 percent), and although the decree can be read to allow HUD to authorize a project on the basis of a reasonable estimate that later turns out to be wrong, it is hard to understand why in a $30 million project HUD could not have found $110 to buy the computer tape that showed the number of housing units in 1980. HUD should not have relied on the 1970 census plus a casual “on-site inspection” when it knew that the population of the tract had fallen substantially since 1970.
Although the 15 percent ceiling can be waived in writing by the lawyer for the original plaintiffs, I interpret the statement in his letter to HUD that “since you have requested our consent to a waiver subsequent rather than prior to your approval of contract authority for the Academy Square Project, we believe it is appropriate for the District Court to authorize approval of the project,” to mean that HUD and the developers had to take their chances on getting court approval because it was too late for a written waiver. The 15 percent ceiling can also be waived if HUD shows to the court’s satisfaction that the project “is in the best interests of the community where the assisted housing would be located.” The district court found that it is, and this court upholds its finding. But I have my doubts whether such a provision in a consent decree is even justiciable by a federal judge, whose authority is limited by Article III of the Constitution to the exercise of judicial power.
For a decision to be judicial in character, the standard for decision must be definite enough to allow a reasoned judgment, as distinct from a political judgment such as a legislative or administrative body might make. In Federal Radio Comm’n v. General Elec. Co., 281 U.S. 464, 50 S.Ct. 389, 74 L.Ed. 969 (1930), therefore, the Supreme Court said that it could not “exercise or participate in the exercise of functions which are essentially legislative or administrative,” id. at 469, 50 S.Ct. at 390, and so would not review an administrative decision refusing to renew a radio station’s license under a statute providing that the reviewing court “may alter or revise the decision appealed from and enter such judgment as to it may seem just.” Id. at 467, 50 S.Ct. at 390.
A “best interests of the community” standard is not a proper judicial standard. I say this realizing that domestic relations courts frequently use the “best interests of the child” as their lodestar for resolving custody questions. Article III courts have no domestic relations jurisdiction, and will not even decide domestic relations questions that arise in diversity cases, see, e.g., Lloyd v. Loeffler, 694 F.2d 489, 491-95 (7th Cir. 1982). These courts do enforce many vague statutory criteria, many vague common law standards, and many vague terms in consent decrees. In fact, the term “best interests” appears 27 times in the United States Code. But context can give the term mean*271ing, as in the Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(A), where the standard is “the best interests of the public and the defendant in a speedy trial.” True, federal law allows an Indian to petition for the return of a child that has been adopted away from him when the adoption is annulled and the return of the child to its natural parent would be “in the best interests of the child,” 25 U.S.C. § 1916(a); but this provision is enforceable only in tribal and state courts, see 25 U.S.C. § 1912 (incorporated by reference in section 1916(a)). Moreover, the “best interests of the community” is vaguer than the “best interests of the child”— which is to say, of a particular individual— since a community is an' aggregation of individuals having different, and in this case warring, interests. What is in a community’s best interests is a question to address to a philosopher, a city planner, a politician, an arbitrator. Put to a judge it is completely open-ended — you might as well just tell him to do the “right” or (as in Federal Radio Comm’n v. General Elec. Co., supra) the “just” thing.
But we need not decide whether the “best interests of the community” standard is so formless that Congress would be violating Article III if it told us to enforce it, for Congress has not enacted the standard applied in this case. The district judge was asked to enforce not a statute but a consent decree — a contract approved by a court. A judge should not approve a provision in a consent decree that would require him to make non judicial judgments. If the parties to the decree wanted someone to make a “best interests of the community” determination, as evidently they did, they should have appointed an arbitrator.
A court will not enforce an ordinary contract that is indefinite — a contract that does not specify a price, for example (unless it appears that the parties meant the price to be the market price or some other readily ascertainable standard of value). Farnsworth, Contracts 194-95 (1982); Simpson, Handbook of the Law of Contracts 69-71 (2d ed. 1965). Similarly, federal courts will not set freight rates. See 13 Wright, Miller & Cooper, Federal Practice and Procedure § 3535 at p. 323 (1975). When courts do in effect fix a price — when they fix the reasonable “price” of life and limb in awarding damages in personal-injury cases, for example — they do so in accordance with objective standards, which are lacking here. If courts will not let contracting parties delegate to them the function of setting essential terms of the contract, no more should they agree to play city planner just because the parties would like them to. I am sure the learned district judge in this case would have more than raised an eyebrow if the consent decree had required him to waive its limitations in any circumstances where an enlightened city planner would do so— but I am just paraphrasing the “best interests of the community” standard. If anything, the paraphrase makes the decree more specific by directing the judge to a body of professional knowledge. The “best interests” provision in the decree does not have reference just to the sort of technical factors that a city planner might take into account; notions of racial balance are implicit given the background of the decree, though there is no indication of the weight to be given them.
Although the parties to this decree sought to delegate a nonjudicial, an administrative or political, function to the district judge, and he should not — at least as an original matter — have accepted the delegation, I am mindful that this court approved the decree on a previous appeal. Gautreaux v. Pierce, 690 F.2d 616 (7th Cir.1982). It is true that the “best interests” provision was not discussed, that the objection I am raising to enforcement of the provision goes to subject-matter jurisdiction, and that these appellants were not parties to the earlier proceeding; but none of these points is an absolute bar to applying the law of the case doctrine to prevent litigating the validity of the provision on this appeal. See 18 Wright, Miller & Cooper, Federal Practice and Procedure § 4478 at pp. 789, 799-800 (1981). And though the law of the case doctrine is flexible, and we do not have to apply it here, my inclination would be to apply it; once a consent decree is judicially *272approved, the parties ought to be able to rely on its being valid in its entirety. I shall therefore assume that for purposes of this appeal the “best interests” provision is valid after all.
Since the provision is an exception to the 15 percent limitation, a limitation that we must assume has some substantial purpose behind it, the burden of proving the applicability of the exception was on the party arguing for it, on HUD in other words. I cannot find in the record substantial evidence on which to base a conclusion that HUD carried its burden. The various shards of evidence on which my brethren rely seem to me unpersuasive singly and in combination. Although the letter from the plaintiffs’ counsel to HUD expresses support for the project, at most this shows that the project is in the original plaintiffs’ best interests, and they are not the entire relevant community. The proposition that the project “would enhance the neighborhood by the infusion of both elderly and family housing” is a conclusion that was stated without elaboration by the district court and is repeated without elaboration by this court. Just about its only evidentiary basis is a single, conclusional affidavit by a HUD official. The appellants submitted a number of counteraffidavits whose commonsense thrust was that a large public housing project is bad news for a small residential neighborhood. The fact that the neighborhood has been losing population for years provides no basis for thinking that a public housing project would be an effective method of revitalization. Obviously the neighborhood is extremely fragile; the Academy Square project may be the coup de grace. The court’s statement (again taken without amplification from an unelaborated statement in the district court’s opinion) that the project “would not deter other redevelopment and revitalization of the neighborhood because the area is favorably situated” is similarly unpersuasive: it ignores the erosion of population despite the area’s favorable situation. That there is no public housing in the census tract today may be a good reason for putting some public housing in this tract rather than in some already saturated tract but it is not a good reason for putting in public housing above the 15 percent ceiling unless it would be impracticable to scale down the project, and there is no proof it would be. Finally, the absolute number of excess units (18) is irrelevant; it is the relative number that counts; if the tract had only 20 units this court would not be arguing that 18 units would be a trivial addition. Eighteen is significant in relation to the total number of units in this rather depopulated tract. It is, of course, 3 percent of those units — 20 percent over the ceiling.
But despite all I have said I think the district court’s order should be affirmed; and though my ground is one not argued by the parties or considered by the district court we can properly rely on such a ground when affirming rather than reversing a judgment. A consent decree is (as I have already noted) a type of contract; see, e.g., United States v. ITT Continental Baking Co., 420 U.S. 223, 238, 95 S.Ct. 926, 935, 43 L.Ed.2d 148 (1975); White v. Roughton, 689 F.2d 118 (7th Cir.1982); these appellants are neither parties to the decree nor third-party beneficiaries; therefore they have no standing to complain that its terms are being violated.
The appellants’ concern is that putting public housing into their neighborhood on the scale contemplated will blight the neighborhood. Such a claim would ordinarily sound in nuisance. But the appellants do not suggest that any state or federal statute or common law principle makes public housing a nuisance either in general or in the specific setting of this case. Their only claim is that the consent decree is being violated. But they are not parties to the decree. The parties are the original plaintiffs — who are black people eligible for public housing — HUD, and the Chicago Housing Authority, none of whom is complaining that the Academy Square project violates the decree. A nonparty has no more rights under a consent decree than he would have under any other contract to which he was not a party.
*273This principle has been applied frequently in antitrust cases. See, e.g., Data Processing Financial & Gen’l Corp. v. IBM Corp., 430 F.2d 1277, 1278 (8th Cir.1970) (per curiam); Cinema Service Corp. v. Twentieth Century-Fox Film Corp., 477 F.Supp. 174, 177-78 (W.D.Pa.1979). To reject it would be to turn every consent decree into a statute. Control Data Corp. v. IBM Corp., 306 F.Supp. 839, 846 (D.Minn.1969), aff’d sub nom. Data Processing Financial & Gen’l Corp. v. IBM Corp., supra. If a seller of bakery products sued a competitor for predatory pricing, and they entered into a consent settlement that the court approved and embodied in a consent decree forbidding the defendant to sell its bakery products below cost, no other sellers of bakery products besides the plaintiff could later intervene to enforce the consent decree because they thought the defendant was hurting them by selling below cost. The consent decree would not be a privately enforceable statute limiting the defendant’s pricing freedom; it would be a source of enforceable rights only to the plaintiff. Similarly, the lawsuit that the consent decree in this case settled was brought by black people complaining of segregated public housing, and the decree was for their benefit. No one else has a legally enforceable right to block the project in the name of the decree.
It might make a difference if the appellants were third-party beneficiaries of the decree, though there is authority that it would not, see Manor Drug Stores v. Blue Chip Stamps, 339 F.Supp. 35, 38 (C.D.Cal. 1971), rev’d on other grounds, 492 F.2d 136 (9th Cir.1973), rev’d on other grounds, 421 U.S. 723, 95 S.Ct. 1917, 44 L.Ed.2d 539 (1975). But whether they are third-party beneficiaries depends on the intent of the original contracting parties; and it is unlikely that a decree intended to protect black people against segregated public housing was also intended to allow white residents of areas targeted for public housing to tie up proposed projects in litigation, by giving them the rights of parties. Any doubt on this score is dispelled by the provision allowing the limitations of the decree to be waived in writing by the plaintiffs’ counsel. Whether or not he actually waived the 15 percent ceiling, the fact that he could have done so without getting the permission of — without consulting or even notifying — these appellants, or the court, is additional evidence that the decree was not intended to confer rights on anyone except the parties to it.